Citation Nr: 1700064	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  08-35 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling prior to October 5, 2011 and 20 percent disabling thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active from June 1986 to July 1986 and from April 1988 to June 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The May 2007 rating decision denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  An April 2012 rating decision increased the rating assigned for the lumbar spine disability to 20 percent, effective October 5, 2011.

The August 2008 rating decision assigned a separate initial 10 percent rating for left lower extremity radiculopathy associated with the service-connected lumbar spine disability.

This matter was previously before the Board in August 2011, May 2014, and September 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in April 2011.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In September 2015, the Board remanded this matter for a new VA examination to obtain findings regarding additional functional impairment of the Veteran's lumbar spine during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also noted further development was required with regard to whether the Veteran has incapacitating episodes as a result of intervertebral disc syndrome and directed the selected examiner to comment on the presence of incapacitating episodes throughout the appeal period.

Pursuant to the Board's directives, the Appeals Management Center (AMC) requested an examination in November 2015 through the Birmingham VA Medical Center (VAMC).  The record shows a representative with the Birmingham VAMC attempted to call the Veteran shortly after the request to schedule the examination, but was unsuccessful.  A scheduling notice for the examination was eventually mailed to an old address for the Veteran in November 2015.  A representative with the AMC subsequently discovered the scheduling notice was mailed to the incorrect address and contacted the Birmingham VAMC in December 2015, requesting the scheduling notice be resent to the Veteran's correct address.  A representative with the Birmingham VAMC responded, indicating the scheduling notice was sent to the address included in the AMC's examination request.

The record reveals the November 2015 examination request from the AMC includes two addresses.  The Veteran's old address is included in the headnotes of the examination request, but his current address is included in the body of the examination request.  The Birmingham VAMC clearly used the old address included in the headnotes of the examination request.  Although a representative with the AMC noticed the examination scheduling notice was mailed to the incorrect address in November 2015, it does not appear the examination scheduling notice was ever mailed to the Veteran's current address due to the discrepancies in addresses in the examination request.  As such, the Board cannot presume the Veteran ever received notice of the scheduled examination.  See Boyd v. McDonald, 27 Vet. App. 63, 71-72 (2014) (indicating the presumption of regularity with respect to mailing practices is rebutted when there is evidence that VA used an incorrect address) (citing Clarke v. Nicholson, 21 Vet.App. 130, 133 (2007)).  The Board acknowledges that the AMC did send a letter to the new address in February 2016 asking the Veteran to contact them regarding compensation and pension examinations, but the letter, however, did not provide any notice that an examination was missed or had been previously scheduled.  Ten days later the AMC issued the SSOC and returned the case to the Board.  Given these facts, the Board finds that attempts should be made to schedule the Veteran for a VA examination.

Additionally, a recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that it is his responsibility to report for examinations and to cooperate in the development of his claims.  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that the notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent to the Veteran was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be associated with the claims file.

2.  Schedule the Veteran for a new VA examination to determine the current severity of his lumbar spine disability and left lower extremity radiculopathy.  The examiner must review the record in conjunction with the examination.

The examiner must test the range of motion for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

The examiner should also render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  In addition, the examiner should indicated whether, and to what extent, the Veteran experiences functional loss due to pain or any of the other symptoms noted above during flare-ups and/or with repeated use.  

If additional functional loss is found beyond what was shown on initial range-of-motion and repetitive-use testing, the examiner must assess this impairment in terms of additional degrees of limitation of motion, to the extent possible, or otherwise provide an explanation as to why it cannot be expressed in terms of additional degrees of limitation of motion.

The examiner should also state whether the Veteran's lumbar spine disability has resulted incapacitating episodes due to intervertebral disc syndrome prior to October 2011 and/or after such time, and if so, the duration of the episodes over a twelve-month period of time must be discussed.  The examiner must be advised that an incapacitating episode is defined for rating purposes as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.  If incapacitating episodes as defined by VA regulation are found, the examiner must provide the basis for this finding.  In this context, the examiner should review the October 2011 VA examination report and state whether there is any basis for the finding in that report that the Veteran had a history of six weeks of incapacitating episodes due to intervertebral disc syndrome during the twelve months prior to that examination.

The examiner is additionally asked to identify any neurological findings related to the Veteran's left lower extremity radiculopathy.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected, state whether there is any complete or incomplete paralysis, and if so, the severity of any incomplete paralysis.

3.  After completing the actions above, and any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

